Title: To Benjamin Franklin from Francis Bernard, 1 March 1764
From: Bernard, Francis
To: Franklin, Benjamin


Sir
Boston Mar 1 1764
I am favoured with yours and shall immediately order the sum of £40 1s. 10d. (which I suppose is at 7s. 6d. per dollar) to be paid to Mr. Williams. There is still wanting the charge at Annapolis. I have heard that there has been a Dutch trading Ship seized at Anchor at Sandy hook. As the forfeiture arises from importing &c. Is it not worth consideration whether the Governor’s Share does not belong to the Governor of New Jersey? as Sandy hook is in that province and within the port of Amboy. I am &c.
See 15 Car 2
B Franklin Esq
